Citation Nr: 9935124	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the 30 percent 
disability rating in effect for PTSD.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran's service-connected PTSD is currently 
manifested by mood disturbances such as depression and 
anxiety, recurrent war-related thoughts and nightmares, and 
chronic sleep disturbances, resulting in no more than mild to 
moderate social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for PTSD, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for PTSD in 
January 1995.  He served as a combat medic during World War 
II.  Upon VA examination in March 1995, he complained of 
dreams of his military experiences and middle insomnia.  He 
indicated that he remained married to his wife of 49 years.  
He was last employed three months earlier at his own service 
station business that he had had for 35 years.  He stated 
that he left his job because he could no longer concentrate 
and his legs got tired.  He indicated that he had trouble 
remembering familiar names, and he often misplaced items.  
The mental status examination showed no abnormalities, 
including no noticeable impairment of memory.  The diagnosis 
was anxiety disorder.

The veteran appealed the July 1995 rating decision which, in 
pertinent part, denied his claim for service connection for 
PTSD.  From October 1995 to March 1996, he participated in 
regular sessions for a World War II Era Veterans' Trauma 
Group and General Support Group at the VA Medical Center.  
Although these records showed that the veteran participated 
in these sessions, there were no comments concerning his 
individual complaints.  In March 1996, it was recommended 
that he complete another twelve sessions.  He therefore 
continued the bimonthly group sessions.

In October 1996, the veteran underwent a VA psychiatric 
examination.  He reported recurrent thoughts and nightmares 
about his military experiences and sleep disturbances.  He 
stated that he was unable to sustain concentration enough to 
manage his finances.  The only abnormality shown upon mental 
status examination was depressed mood and affect.  Diagnoses 
were PTSD and dysthymic disorder.  Psychological test results 
indicated significant levels of depression, somatic concern, 
perceptual distortions, low levels of acute anxiety, and 
moderate levels of chronic tension and anxiety.  

A November 1996 Supplemental Statement of the Case, in 
pertinent part, granted service connection for PTSD with 
assignment of a 30 percent disability rating.  In February 
1998, the veteran filed a claim for an increased rating.  He 
stated that he was having increasing problems with 
nightmares.

The RO obtained the veteran's VA medical records for 
treatment between April 1997 and February 1998.  The veteran 
continued to attend bimonthly group sessions throughout this 
time period.  Again, these records showed that he 
participated in these sessions, but there were few comments 
about his individual complaints.  In September 1997, it was 
noted that he was planning to attend a reunion of his company 
from World War II, and this had caused increased thoughts 
about the war and nightmares.  In August and September 1997, 
his wife participated in group sessions for family of the 
members of the Trauma Recovery Program. 

In March 1998, the veteran underwent a VA psychiatric 
examination.  He stated that his current medications included 
"capsules for nerves."  He stated that he dreamt about the 
war 5-6 times per week and seeing news stories about wars had 
made them worse.  He felt that he was shakier and that he did 
not sleep as well.  He stated that he was depressed a lot, 
and he ruminated about combat on a daily basis.  He avoided 
war movies, and he no longer hunted because he did not want 
to be around guns.  He denied any recent suicidal or 
homicidal thoughts.  His appetite was fair.  He remained 
married to his wife of 52 years.

Upon examination, the veteran was appropriately dressed and 
groomed, and he exhibited no unusual motor activity.  His 
speech was mildly pressured.  There were no flight of ideas 
or looseness of associations.  His mood and affect were 
anxious and depressed.  He denied hallucinations and 
expressed no identifiable delusions.  He was precisely 
oriented, and remote, recent, and immediate recall were good.  
Judgment was adequate, and insight was fair.  Abstracting 
ability was good.  Diagnoses were PTSD and dysthymic 
disorder.  A Global Assessment of Functioning (GAF) score of 
55 was assigned. 

The RO obtained the veteran's VA medical records for 
treatment between February and May 1998.  The veteran 
continued to attend bimonthly group sessions throughout this 
time period.  These records showed that the veteran 
participated in these sessions, but there were no comments 
concerning his individual complaints.

The veteran maintains that he is entitled to an increased 
rating for PTSD because the current 30 percent disability 
rating does not accurately represent the effect of this 
condition on his life.  He argues that his symptoms have 
increased in severity.


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms of his PTSD.  He has therefore satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided an appropriate VA 
psychiatric examination.  There is no indication of 
additional medical records that the RO failed to obtain.  For 
the past few years, the veteran has regularly attended group 
sessions at the VA Medical Center, and it is possible that 
there are additional VA medical records that have not been 
obtained.  However, there is sufficient evidence of record to 
evaluate the veteran's service-connected PTSD.  There is no 
indication in the evidence that the additional VA support 
group records would show any complaints or findings not 
already shown by the evidence of record, particularly since 
the prior records have merely shown the veteran's 
participation in group sessions without any findings about 
his individual level of disability.  

The veteran's representative argued that the VA examination 
conducted in 1998 was inadequate because the examiner did not 
review the claims file.  However, there is no requirement 
that an examination always include review of the claims 
folder; the necessity for review is determined according to 
the facts of the case.  See VAOPGCPREC 20-95.  In this case, 
such review was not needed prior to examination of the 
veteran.  The examiner was not required to render any medical 
opinions regarding the veteran's psychiatric disorders, and 
it was not necessary that the current severity of his PTSD be 
assessed compared to prior medical evidence.  The examination 
was adequate and provided sufficient evidence to rate the 
veteran's PTSD.  The 1998 VA examination report discussed the 
veteran's subjective complaints, his medical history, 
objective findings from the mental status examination, and a 
GAF score representing the examiner's assessment of the 
severity of the veteran's disability.  This information is 
more than sufficient for evaluating his claim for an 
increased rating.  Therefore, the Board concludes that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 30 percent disability 
rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 55 
upon VA examination in 1998.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximate the 
criteria for a 50 percent or higher disability rating.  
He does have disturbances of mood and motivation.  However, 
there is no evidence that he meets the other criteria for a 
50 percent disability rating.

There is no evidence showing that the veteran has difficulty 
in establishing and maintaining effective social 
relationships.  He remains married to his wife of more than 
50 years, and there is no indication in the record that there 
is increased difficulty maintaining that relationship as a 
result of the veteran's psychiatric symptoms.  The veteran 
has not complained of any social withdrawal or isolation.  He 
regularly attends group sessions at the VA Medical Center and 
interacts appropriately with the other group members. 

The medical evidence does not show impaired judgment, and the 
veteran's abstracting ability was good upon VA examination.  
Despite his complaints of difficulty concentrating and 
impaired memory, mental status examinations have shown no 
ascertainable impairment in these areas.  The veteran has 
never complained of panic attacks.  Although his speech was 
mildly pressured upon VA examination in 1998, he has never 
exhibited circumstantial, circumlocutory, or stereotyped 
speech.  There is no medical evidence of impairment of 
thought processes, delusions, hallucinations, disorientation, 
suicidal or homicidal ideations, impaired impulse control, or 
neglect of personal appearance.  There is also no evidence of 
near-continuous depression, and the veteran has been able to 
function independently, appropriately, and effectively 
despite his psychiatric symptomatology.

The veteran's current symptoms do fit the criteria for the 30 
percent disability rating such as symptoms of depression, 
anxiety, and chronic sleep impairment.  The 30 percent 
disability rating contemplates impairment such as occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The criteria for a 
30 percent disability rating also indicate that the veteran 
is generally functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  This is 
clearly the veteran's situation.  He is able to care for 
himself, and he has consistently had normal conversations 
during his examinations.  He has not experienced delusions or 
hallucinations, and he has not reported suicidal ideations 
since, by his history, his period of military service.  
Although he routinely attends group sessions, he does not 
receive individual psychiatric treatment, nor does he seek 
any psychiatric treatment between group sessions.  This 
indicates that his psychiatric symptomatology is minimally 
disabling to him.  He has not required any psychiatric 
hospitalization.  The Board concludes that the overall 
disability picture does not more nearly approximate the 50 
percent criteria such as to warrant an increased rating, and 
it does not even approach the symptomatology required for a 
70 or 100 percent evaluation.  38 C.F.R. § 4.7 (1999).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence does not 
create a reasonable doubt regarding the level of his 
disability from PTSD.  The preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for PTSD.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

